DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
3.	Claims 1-6 are allowed
Reason for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “A tension measuring method for measuring a tension of a cable, comprising: installing a tension measuring reel having a cylindrical solenoid coil forming part on the cable to be measured; forming a first coil by winding a conductor around the solenoid coil forming part to form a first coil; measuring a magnetic hysteresis loop of the cable by supplying a current to the first coil to generate a magnetic field,.., wherein the measuring varies the magnetic field so that the magnetic hysteresis loop includes a near-saturation magnetization region, to measure the magnetic hysteresis loop using the magnetic field sensor and the magnetic flux sensor, and wherein the parameter used by the computing is one or more parameters selected from a group consisting of a magnetic flux or a magnetic flux density, a remanent magnetization, a coercivity, a magnetic permeability, and a hysteresis loss in the near-saturation magnetization region”, as required by claim 1.
Claims 2-6 are in condition for allowance, based on their dependencies.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although the IDS filed 09/01/2021 and the searches attached disclose Roggenstein (U.S. Patent 3942369) discloses a method of and apparatus for measuring and setting the tension of a stressed member, such as a wire or cable teaching a fixture for both measuring and setting the tensions of such motion controlling cables and tapes. The fixture includes a supporting base plate to one side of which is secured an extension cradling a force gage of conventional construction. The extension is adjustably movable relative to the base plate and in a straight line parallel to the plate thereof. For this purpose, a screw member having fine threads on its shank and a knurled head may be provided. The screw is threaded into one or more flanges of the extension and its inner end is in abutting engagement with a depending flange of the base plate such as exhibited at. Two upright members on the extension provide the cradle for mounting the force gage, the latter having dial from which readings in pounds may be made for indicating the varying tensions being applied to the cable or tape being subjected to test. A looped metallic cable extends the length of the track member and has its opposite end portions reversely wound around individual winding drums, secured to a driving shaft. Rotation of the shaft will cause the drums to pay out one cable section while the other cable section is pulled in. A midportion of the cable is fixed to the carriage with the result that rotation of the shaft in one or the other direction will cause the carriage to move back and forth on the track member. Midway of one section of the cable is a magnetic resonator supported from the base plate by a standard. The resonator has a portion thereof shaped to partially surround the cable to apply a pulsating magnetic flux thereto. The resonator is connected by lead wires to a variable frequency oscillator which may be of conventional construction for establishing the frequency of the pulsating magnetic field.

    PNG
    media_image1.png
    192
    673
    media_image1.png
    Greyscale


Conoval (U.S. Patent 4158962) discloses apparatus for measuring tension in stressed cables teaching a stressed cable of known length is fixed and supported at each of its ends such that the cable is free to vibrate transversely when a disturbance is imparted upon it. The cable being fixed and supported at its ends, a small permanent magnet is affixed to cable at a convenient point thereon such that it can be easily exposed to pickup coil, magnet and pickup coil are incorporated to sense cable vibration, other "radiating elements" and associated sensing means can be utilized to accomplish similar results. Pickup coil is held in close proximity to the vibrating cable at a point near where permanent magnet is affixed. The fluctuating magnetic field resulting from the magnet's vibration induces an electrical signal in the pickup coil. The signal from pickup coil is applied to instrumentation wherein means are provided for generating a signal having an average level proportional to the cable tension, then applied to meter 8 whereby indicia of tension is displayed.

    PNG
    media_image2.png
    725
    563
    media_image2.png
    Greyscale

However, both Roggenstein and Conoval do not disclose the above allowable subject matters. 




Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAQI NASIR/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858